Citation Nr: 0944443	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) and two Board remands.  


FINDING OF FACT

The evidence of record demonstrates that a heart disorder is 
not related to active military service and is not proximately 
due to or the result of service-connected diabetes mellitus.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service, to include as due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for a heart disorder, to include as 
secondary to service-connected diabetes mellitus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to a September 
2009 readjudication of the Veteran's claim, September 2005, 
March 2006, October 2008, and July 2009 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran was provided with three VA examinations 
with regard to his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  The examinations are adequate, as they were based on 
a review of the Veteran's claims file, an interview with the 
Veteran, and a physical examination.  Also, the VA examiners 
provided supporting rationale for their conclusions that the 
Veteran's heart disease is not related to his service-
connected diabetes mellitus.  The Veteran has not indicated 
that he found the VA examinations to be inadequate.  38 
C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).



Analysis

The Veteran contends that his current heart disorder was 
caused or aggravated by his service-connected diabetes 
mellitus.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records reflect complaints of 
and treatment for chest pain during service.  An October 1960 
entrance examination reveals that the Veteran's heart, lungs, 
and chest were normal.  In a report of medical history, 
completed at that time, the Veteran denied pain or pressure 
in the chest, shortness of breath, and palpitation or 
pounding heart.  A June 1962 treatment record reflects that 
the Veteran reported left-sided chest pain for one week which 
started in the lower chest and was then present in the 
axillary region.  He indicated that he had vomited the day 
before, and that there was pain on deep inspiration.  He 
noted that he could not sleep on his stomach or left side due 
to pressure in the rib cage.  He also indicated that he was 
in a "scuffle" 10 days before and might have fractured his 
ribs.  Physical examination revealed the Veteran's heart and 
lungs to be clear with tenderness at the fourth and fifth 
ribs.  An X-ray was reported to be normal.  The diagnosis was 
"most likely contusion."  September 1964 and June 1970 
reenlistment examinations reveal that the Veteran's heart, 
lungs, and chest were normal.  A July 1971 service treatment 
record notes the Veteran's complaints of chest pain which 
started the previous night.  He noted that he had the most 
pain when putting pressure on his arms.  Physical examination 
revealed tenderness over the ribs, left greater than right.  
The lungs were noted to be clear.  The diagnosis was costal 
chondritis.  In April 1972, the Veteran again complained of 
chest pain.  He noted that the pain was in the right side of 
his chest and that he had a history of trauma.  He indicated 
that the pain was increased with breathing, coughing, and 
when there was pressure on his sternum.  Chest X-rays were 
negative for fracture or effusion, and the diaphragm was 
revealed to be within normal limits.  The diagnosis was 
costal contusion.  Another April 1972 treatment record notes 
the Veteran's complaints of right-sided pain under the ribs 
since a fall which increased with coughing.  A May 1972 
treatment record notes the Veteran's continued complaints of 
right posterior rib pain over the seventh and eighth ribs.  
An X-ray of the ribs was grossly within normal limits.  Chest 
X-rays performed in April 1972, May 1972, December 1973 were 
within normal limits.  A December 1972 chest X-ray showed 
some calcified nodes in the peri-hital area bilaterally with 
no evidence of active pulmonary disease.  An August 1975 
service treatment record reveals that the Veteran complained 
of left-sided chest pain after eating and drinking which was 
intermittent for five months.  He noted that the pain was 
mild to severe and usually relieved with antacid medication.  
He also reported upper extremity numbness and tingling 
sensations if the arms are held in one position for a 
moderate length of time.  The diagnosis was esophageal gas 
pain.  A May 1976 separation examination reveals that the 
Veteran's heart, lungs, and chest were normal on examination.

Private medical treatment records reflect that hypertension 
was first diagnosed in October 1997.  A February 2001 duplex 
sonography of the carotid and vertebral arteries showed mild 
plaque involving the proximal portions of both internal 
carotid arteries and mild plaque involving the bulbs of both 
common carotid arteries.  An August 2001 chest X-ray revealed 
mild congestive heart failure.

A July 2003 private hospital discharge summary reveals 
diagnoses of chronic obstructive pulmonary disease; diabetes 
mellitus, type II; essential hypertension; morbid obesity; 
and sleep apnea.  A June 2003 echocardiogram showed left 
ventricular hypertrophy, left ventricular diastolic 
dysfunction, and mild to moderate aortic stenosis.  A June 
2003 cardiac stress test showed abnormal myocardial perfusion 
with probable inferior attenuation.  No ischemia was noted, 
but there was mild left ventricular enlargement with good 
wall motion and thickening throughout.  A June 2003 chest X-
ray showed chronic obstructive pulmonary disease and mild 
cardiomegaly.  A June 2003 private treatment record reveals 
that the Veteran was morbidly obese and had probable sleep 
apnea, hypertension, and vascular disease, but that he did 
not have major proximal obstructive coronary disease.

A February 2004 private treatment record reveals that the 
Veteran's history includes being blind in the left eye from a 
stroke approximately 8 years before; hypertension status post 
cerebrovascular accident eight years before; severe chronic 
obstructive pulmonary disease; severe heartburn; and 
diabetes.  The Veteran reported that he smoked 4 to 5 packs 
of cigarettes per day for 10 years, but that he quit smoking 
27 years before.  Another February 2004 private treatment 
record indicates that the Veteran underwent a Bilateral 
Carotid Doppler Sonogram which showed that he had superficial 
plaque in the right and left carotid bulbs extending into the 
proximal internal carotid.  He also had some plaque in the 
left proximal external carotid.  A February 2005 chest X-ray 
revealed chronic obstructive pulmonary disease with chronic 
interstitial changes in both bases and stable nodule.  The 
heart was enlarged and there was "[h]eart failure/volume 
overload."  A June 2005 private echocardiogram revealed that 
the left atrium was dilated measuring 53 millimeters (mm.).  
The left ventricular systolic function was well-preserved 
with an estimated ejection fraction of 60 to 65 percent with 
no regional wall motion abnormalities.  There was mild to 
moderate left ventricular hypertrophy and trace mitral 
regurgitation.  There was no evidence of intracardiac 
thrombus, vegetation, or mass, and no pericardial effusion.

In October 2006, the Veteran underwent a VA examination for 
diabetes mellitus.  The examination report reflects that the 
Veteran was first diagnosed with diabetes mellitus in 2002.  
The Veteran reported a history of hypertension with no 
specific symptoms.  He denied a history of myocardial 
infarction.  The VA examiner noted that the Veteran did have 
a history of congestive heart failure.  The Veteran 
complained of dyspnea on exertion if walking over 10 feet, 
shortness of breath, and that he slept propped up in a 
recliner due to nocturnal dyspnea.  He also indicated 
sensations of burning and numbness in his bilateral legs.  
The Veteran reported that he was taking medication for his 
heart and blood pressure.  He also noted lower extremity 
swelling.  The Veteran reported that he had problems with 
heart failure for many years, and that his heart failure 
preceded his diagnosis of diabetes mellitus.  Physical 
examination revealed blood pressure readings of 120/70, 
124/70, and 124/70.  Pulse was 70.  Cardiovascular 
examination revealed S1, S2 with 3/6 systolic ejection murmur 
heard loudest at the upper sternal border.  A respiratory 
examination was clear to auscultation bilaterally.  There was 
2+ bilateral lower extremity edema, which was pitting.  
Dorsalis pedis pulses and posterior tibialis pulses were not 
palpated due to edema.  There was normal capillary refill 
indicating adequate blood flow.  The feet were very 
edematous, but there were no ulcers or lesions present.  The 
diagnoses were diabetes mellitus, type II, well-controlled; 
hypertension; congestive heart failure; and aortic stenosis.  
After reviewing the Veteran's claims file, conducting an 
interview of the Veteran, and performing a physical 
examination of the Veteran, the VA examiner concluded that 
the Veteran's hypertension, congestive heart failure, and 
aortic stenosis were not due to his diabetes mellitus.  The 
VA examiner also noted that the congestive heart failure and 
aortic stenosis preceded the Veteran's diabetes mellitus, 
that he had no history of coronary artery disease, and that 
it was most likely that the congestive heart failure was due 
to longstanding hypertension and not diabetes mellitus.

VA treatment records from October 2005 through December 2007 
reveal continued treatment for a heart disorder.  An October 
2005 treatment record reveals that the Veteran was diagnosed 
with diabetes mellitus and high blood pressure 10 years 
before, and that he had a history of hyperlipidemia.  There 
treatment record also reveals that there was no history of 
coronary artery disease, myocardial infarction, or congestive 
heart failure.  Also, the Veteran had a history of 
cerebrovascular accident with loss of right eyesight.  The 
diagnoses were diabetes mellitus, type II, morbid obesity, 
high blood pressure, hyperlipidemia, cerebrovascular accident 
affecting the right eye, carotid artery disease, chronic 
atrial fibrillation, and severe arthritis of the hips, knee, 
and lumbosacral spine.  

A December 2007 treatment record notes the Veteran's 
complaints of shortness of breath on exertion.  He denied 
chest pain.  Physical examination revealed normal lung 
expansion, and that the lungs were clear to auscultation 
bilaterally.  There was regular rate and rhythm of the heart 
with no murmurs and no carotid bruits.  There was swelling of 
the extremities, and 3+ pedal edema.  There were no vesicles, 
scaly dry skin, and no skin breakdown.  A chest X-ray 
revealed chronic obstructive pulmonary disease with 
considerable improvement in the pulmonary vasculature since 
October 2005.  The heart was minimally enlarged, but 
congestive failure was not apparent and there was no 
effusion.  There was arteriosclerosis with an ecstatic aorta 
and dorsal spondylosis.  The diagnoses were diabetes 
mellitus; hypertension; benign prostatic hyperplasia; legally 
blind right eye; pedal edema second to "morbid obesity cor 
pulmonale;" hyperlipidemia; and chronic obstructive 
pulmonary disease dyspnea on exertion.

A November 2008 VA heart examination reveals that the Veteran 
was diagnosed with diabetes mellitus in 2002 and with 
hypertension in 1988.  The Veteran had a history of 
congestive heart failure which was diagnosed in 2000 with no 
history of myocardial infarction.  He denied any chest pain 
but complained of shortness of breath on exertion and at 
rest.  He reported dyspnea on exertion when walking 10 to 15 
feet, and used a cane to ambulate.  He also noted nocturnal 
dyspnea and stated that he slept on a recliner.  In addition, 
he complained of lower extremity edema and lymphedema of the 
bilateral lower extremities.  Chronic atrial fibrillation was 
diagnosed in 2005.  The Veteran denied any cerebrovascular 
accident.  Physical examination revealed the Veteran to be 
morbidly obese.  The lungs were clear to auscultation 
bilaterally.  There was a regular irregularly heart rhythm 
with 2 to 6 systolic murmur in the lower sternal border and 
no thrills.  There was 2+ pitting edema of the bilateral 
lower extremities.  The diagnosis was no evidence of coronary 
artery disease at this time but congestive cardiac failure 
which was symptomatic.  The VA examiner opined that the 
Veteran's "congestive cardiac failure and atrial 
fibrillation is not due to diabetes mellitus" but noted that 
the Veteran's claims file was not reviewed in preparing the 
opinion.  In a January 2009 addendum to the November 2008 VA 
examination, the VA examiner reported that the Veteran's 
claims file was reviewed, and that the opinion remained 
unchanged.  The examiner further noted that the Veteran's 
"heart complaints" did not begin in service or within one 
year of service discharge and were not linked to any incident 
in active duty.

In August 2009, the Veteran underwent another VA heart 
examination.  The examiner noted that the Veteran was 
diagnosed with diabetes in 2002 and had congestive heart 
failure beginning in 2000.  He had a normal cardiac 
cathertization in 2005.  He had chronic atrial fibrillation 
and was anticoagulated.  He reported a significant smoking 
history of 26 years smoking up to five packs per day.  He 
quit smoking in 1976.  The Veteran was diagnosed with 
hypertension in 1988 and had significant lower extremity 
edema for the prior 8 years.  A January 2008 pulmonary 
function test showed mild obstructive impairment with no 
bronchodilator response.  The examiner noted that the Veteran 
had a long history of morbid obesity, and was wheelchair 
bound on examination.  Physical examination revealed blood 
pressure to be 106/70.  Pulse was 74 and respirations were 
22.  During examination, the Veteran became short of breath 
and had to stop talking for a period of time after speaking 
about one sentence.  He did not stand or walk during the 
examination.  The Veteran was morbidly obese and was in a 
wide wheelchair.  Examination of the legs revealed bandages 
on the left leg with some open sores on the medial thigh.  
There was 4+ edema of the entire left lower extremity and 
there was erythema of the foot around the knee and the medial 
thigh.  On the right lower extremity there was a Jobst type 
of stocking with 3+ edema and no sores noticeable.  Heart 
sounds were distant.  There was a II/VI systolic murmur.  The 
rate was slightly irregular, but 80 beats per minute.  No S3 
or S4 was noted.  Examination of the lungs revealed a few 
inspiratory rales.  A May 2009 chest X-ray showed slight 
cardiomegaly, interstitional edema, and calcification of the 
aortic knob.  The diagnoses were congestive heart failure, 
chronic obstructive pulmonary disease, morbid obesity, and 
sepsis of the left leg.  After reviewing the Veteran's claims 
file, conducting an interview of the Veteran, and performing 
a physical examination, the VA examiner concluded that the 
Veteran's congestive heart failure was "unrelated to his 
diabetes" and explained that it "began before the diagnosis 
of diabetes."  The examiner further opined that the 
Veteran's congestive heart failure was "related to 
hypertension and morbid obesity," and that he had "never 
had a myocardial infarction and has no known coronary artery 
disease."  In addition, the VA examiner stated that the 
Veteran's diabetes "has not aggravated [his] congestive 
heart failure."

The Board finds that the evidence of record does not support 
a finding of direct or secondary service connection for a 
heart disorder.  There is currently diagnosed congestive 
heart failure, hypertension, aortic stenosis, congestive 
cardiac failure, and atrial fibrillation.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although there are 
complaints of and treatment for chest pain during service, 
the service treatment records reveal diagnoses of costal 
contusion, costal chondritis, and esophageal gas pain.  The 
service treatment records are negative for a diagnosis of or 
treatment for a heart disorder during service.  Further, the 
May 1976 separation examination shows that the Veteran's 
heart, lungs, and chest were normal on examination.  See 
Hickson, 12 Vet. App. at 253.

Moreover, the other evidence of record does not demonstrate a 
relationship between the Veteran's current heart disorder and 
active service or service-connected diabetes mellitus.  38 
C.F.R. §§ 3.303, 3.310; Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability); Allen, 7 Vet. App. at 448 (holding that 
secondary service connection requires evidence that the 
current disability was either caused or aggravated by a 
service-connected disability).  The October 2006 VA examiner 
opined that the Veteran's hypertension, congestive heart 
failure, and aortic stenosis preceded his diabetes mellitus, 
that the Veteran had no history of coronary artery disease, 
and that it was most likely that the congestive heart failure 
was due to longstanding hypertension and not diabetes 
mellitus.  The November 2008 VA examiner concluded that the 
Veteran's "congestive cardiac failure and atrial 
fibrillation is not due to diabetes mellitus."  The August 
2009 VA examiner found that the Veteran's congestive heart 
failure was "unrelated to his diabetes" and that it "began 
before the diagnosis of diabetes."  The August 2009 VA 
examiner further reported that the Veteran's congestive heart 
failure was "related to hypertension and morbid obesity," 
that he has "never had a myocardial infarction and has no 
known coronary artery disease," and that his diabetes did 
not aggravate his congestive heart failure.  Thus, the only 
medical opinions of record state that the Veteran's heart 
disorder is not related to his service-connected diabetes 
mellitus, and there is no evidence of record that the 
Veteran's heart disorder is directly related to service.  
Hickson, 12 Vet. App. at 253; Allen, 7 Vet. App. 439.  
Moreover, neither the Veteran nor his representative have 
argued that his current heart disorder is directly related to 
service.  The opinions provided by the October 2006 and 
August 2009 VA examiners were supported by rationale, and the 
VA examiners who provided the opinions reviewed the Veteran's 
claims file prior to preparing the opinions.  Although the 
November 2008 VA examiner did not review the Veteran's claims 
file prior to preparing the opinion, the VA examiner provided 
a January 2009 addendum to the November 2008 opinion after 
reviewing the Veteran's claims file and indicated that the 
opinion was unchanged.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the Veteran's current heart disorder to his 
service-connected diabetes mellitus or directly to service.  
This lack of cognizable evidence is particularly dispositive 
as the record reflects that the Veteran's heart disorder was 
diagnosed before his diabetes mellitus.  

The Veteran's statements are competent evidence as to 
observable symptoms.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  However, the Veteran is not 
competent to establish the medical etiology of his current 
heart disorder.  Specifically, the Veteran does not have the 
required specialized medical training and expertise to 
provide a competent opinion that his currently diagnosed 
heart disorder is related to his service-connected diabetes 
mellitus.  Further, the VA examiners reviewed all the 
evidence of record, to include the Veteran's statements that 
he believed that his heart disorder was caused by his 
service-connected diabetes mellitus, and based on those 
reviews, the clinical findings of the examinations, and the 
medical evidence of record, concluded that the Veteran's 
current heart disorder was not related to his service-
connected diabetes mellitus.  See Barr, 21 Vet. App. at 307 
(noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  

Accordingly, as there is no medical evidence that the 
Veteran's current heart disorder is related to service or to 
service-connected diabetes mellitus, service connection for a 
heart disorder is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, the preponderance of the evidence is against the 
Veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder, to include as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


